Citation Nr: 0826296	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  02-05 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claims.

This case was previously before the Board in July 2004 and 
February 2007, at which time it was remanded for additional 
development.  As a preliminary matter, the Board finds that 
the remand directives have been substantially completed, and, 
thus a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

The veteran provided testimony at a hearing before a Veterans 
Law Judge (VLJ) in May 2003.  A transcript of this hearing 
has been associated with the veteran's VA claims folder.  
However, the VLJ who conducted this hearing is no longer 
employed at the Board.  Pursuant to 38 C.F.R. § 20.707, the 
Board Member who conducts a hearing shall participate in the 
final determination of the claim.  Accordingly, 
correspondence was sent to veteran in May 2008 inquiring 
whether he desired a new hearing.  The correspondence 
informed him, in pertinent part, that if no response was 
received within 30 days, the Board would assume he did not 
desire a new hearing and would proceed with adjudication of 
his appeal.  No response was received from the veteran in 
regard to this correspondence.  Therefore, the Board will 
proceed with adjudication of his appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran currently has 
chronic disabilities of the left shoulder, low back, and/or 
head (to include headaches) that were incurred in or 
aggravated by active service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

2.  A low back disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).

3.  Residuals of a head injury, to include headaches, were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court). has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in December 
2000.  He was also sent additional notification by letters 
dated in August 2004, December 2004, and February 2007.

Taken together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the February 2007 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  In fact, he indicated on a March 2007 
statement that he had no other information or evidence to 
give VA to substantiate his claims.  Moreover, he has had the 
opportunity to present evidence and argument in support of 
his claims, to include at the May 2003 Board hearing.  
Further, he was accorded a VA medical examinations regarding 
this case in May 2001.  Consequently, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran essentially contends that he sustained injuries 
to the left shoulder, low back, and head while on active 
duty, and has had chronic problems since that time.  He 
reported that the injuries occurred when he was in a parked 
car in the motor pool when another vehicle started rolling 
towards him.  As he tried to get out of the way, he was 
struck by a part of the moving vehicle.

The veteran's service treatment records confirm he was struck 
by a moving vehicle in October 1969 under the circumstances 
he described.  However, he only complained of pain in the 
right lower chest.  There was no indication of any injuries 
to the left shoulder, low back, and/or head at that time or 
at any other time during his period of active service.  He 
was treated for headaches in April and May 1969, and reported 
infrequent headaches at the time of his September 1970 
discharge examination.  Nevertheless, they were not 
attributed to a head injury or any other chronic disability 
incurred in or aggravated by active service.  In fact, the 
April 1969 complaints were attributed to an upper respiratory 
infection.  Moreover, his head, neurologic condition, upper 
extremities, and spine were all clinically evaluated as 
normal on his discharge examination.

The Board further observes that there was no indication of 
the claimed disabilities in the post-service medical records 
until many years after his separation from service.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

No competent medical opinion relates any of the claimed 
disabilities to service.  In fact, the May 2001 VA medical 
examinations contain opinions against finding that either the 
left shoulder or headaches are related to service based upon 
both evaluation of the veteran and review of his claims 
folder.  Specifically, a May 2001 VA joint examination opined 
that the left shoulder disorder was not service related and 
provided a rationale in support of that opinion.  A VA 
neurologic opinion noted that it was not possible to offer a 
diagnostic formulation for the veteran's headaches, and were 
perhaps best called nonspecific, nonmigranous headache.  
There was no evidence of disease of the brain or spinal cord 
on this examination.  

For the reasons stated above, the Board finds that the 
preponderance of the medical and other evidence of record is 
against a finding that the veteran currently has chronic 
disabilities of the left shoulder, low back, and/or head (to 
include headaches) that were incurred in or aggravated by 
active service.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for residuals of a head 
injury, to include headaches, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


